DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
As to claim 11: Line 9 of the claim recites in part “at least one time at which the microbubbles form or burst” but there is insufficient antecedent basis for the limitation of “the microbubbles” in the instant claim or parent claim 1. A possible correction could be to eliminate “the” preceding microbubbles or amending the claim to provide proper antecedent basis for said limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8: Line 2 of the claim recites “at least one acoustic signal generator” and accordingly includes a singular acoustic signal generator but the end of line 2 and beginning of line 3 further recite “wherein each acoustic signal generator” and accordingly implies the use of more than one acoustic signal generator.
Because each of the recitations contradict one another, the scope and metes and bounds of the claim cannot be determined at this time so a proper prior art search cannot be conducted on the instant subject matter at this time.
The examiner recommends either explaining in remarks how Applicant believes the above rejection is rendered moot by indicating certain portions of Applicant’s disclosure believed to render the instant rejection moot and/or amending the claim to render the above rejection moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 18, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huettman US Pat 6,671,043 B1 (hereafter Huettman), prior art of record as indicated in the IDS filed 25 April 2020, in view of Sodal US PG-PUB 2010/0061187 A1 (hereafter Sodal), prior art of record as indicated in the IDS filed 25 April 2020.
As to claim 1: Huettman discloses an acoustic detector system (fig. 1 and see col. 3, lines 37-40 as well as col. 5, lines 5-16 which notes that acoustic signals are measured in the disclosed invention), comprising:
a frame structure (the exterior of 12; fig. 1 and see col. 3, lines 43-46) configured to be retained in a laser-based ophthalmological surgical system aligned to an eye of a patient during therapeutic treatment of the eye of the patient with the laser-based ophthalmological surgical system (fig. 1 and see col. 3, lines 38-47).

Huettman does not explicitly teach that the acoustic detector system is distributed or:
a plurality of acoustic detectors coupled to the frame structure at a plurality of spaced apart locations from each other and each acoustic detector being electrically separated from each other acoustic detector.

Sodal teaches a distributed acoustic detector system (fig. 1) including:
a plurality of acoustic detectors (H1-H8) coupled to a frame structure (¶ 27 regarding the frame to which the hydrophone acoustic detectors are attached) at a plurality of spaced apart locations from each other (fig. 1 - each detector H1-H8 is spaced apart from the other as depicted) and each acoustic detector being electrically separated from each other acoustic detector (because each of the acoustic detectors are separated by at least portions of the frame structure rather than being attached directly to one another, they are considered to be electrically separated because each is associated with a unique sensor as disclosed in ¶ 27).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heuttman such that the device of Heuttman utilizes a distributed acoustic system with a plurality of acoustic detectors coupled to a frame structure because a plurality of acoustic detectors can be used to gather positional data as suggested in ¶ 41 of Sodal and hence could be used to more accurately determine the position to the intended target in the device of Huettmann because only a certain portion of the eyeball interior cells are desired to be targeted as noted in, e.g. Huettmann col. 3, lines 28-31, and therefore the inclusion of such a distributed acoustic system would provide better targeting.

As to claim 2: Heuttman as modified by Sodal teaches the distributed acoustic detector system of claim 1, wherein the frame structure includes a contact lens (Huettman col. 3, lines 38-47 regarding the interior portion of the frame structure that contains an eye).

As to claim 3: Huettman as modified by Sodal teaches the distributed acoustic detector system of claim 1, wherein the frame structure (the exterior of 12 of Huettman) includes a circular perimeter (the portion of the frame structure that follows the eye in fig. 1 of Heuttman is considered to be a circular perimeter) and the plurality of acoustic detectors are spaced apart from each other along the circular perimeter of the frame structure (the suggestion in ¶ 27 of Sodal teaches acoustic detectors spaced apart on a frame structure and when considered in combination with the frame structure of Huettman 12 as depicted in fig. 1 which has a frame aligned for use with a patient’s eye, the detectors will be positioned along the perimeter of such a structure so as to allow therapeutic radiation to be carried out in accordance with Huettman col. 3, lines 28-36 and to allow for positional information to be attained by spacing apart said detectors in accordance with Sodal ¶ 41).

As to claim 18: Heuttman as modified by Sodal teaches a method of therapeutic radiation dosimetry (see col. 2, lines 18-23 of Heuttman), the method comprising:
illuminating an eye of a patient with therapeutic radiation, wherein the therapeutic radiation causes microbubbles to form on melanosomes of retinal pigment epithelial (RPE) cells of the eye of the patient during the therapeutic treatment of the eye of the patient (see Heuttman col. 2, lines 34-62);
positioning the distributed acoustic detector system of claim 1 (see the above 35 U.S.C. 103(a) rejection of claim 1 concerning how the combination of Heuttman as modified by Sodal is considered to teach the instant recitation) to receive acoustic waves from the microbubbles formed in the eye of the patient during the therapeutic treatment of the eye of the patient with the therapeutic radiation (see Heuttman col. 2, lines 50-62);
detecting, at the plurality of acoustic detectors (H1-H8 of Sodal), acoustic waves received from the microbubbles formed in the eye of the patient (Heuttman col. 4, lines 51-59); and
generating detection signals by the plurality of acoustic detectors, the detection signals being indicative of an amount of therapeutic radiation exposure of the eye of the patient (Heuttman col. 4, lines 2-10).

As to claim 22: Huettman discloses a method of therapeutic radiation dosimetry (see col. 2, lines 18-23 of Heuttman), the method comprising:
illuminating an eye of a patient with therapeutic radiation, wherein the therapeutic radiation causes microbubbles to form on melanosomes of retinal pigment epithelial (RPE) cells of the eye of the patient during the therapeutic treatment of the eye of the patient (see Heuttman col. 2, lines 34-62);
  positioning an acoustic detector system to receive acoustic waves from the microbubbles formed in the eye of the patient during therapeutic treatment of the eye of the patient with the therapeutic radiation (see Heuttman col. 2, lines 50-62).

Huettman does not explicitly teach that the acoustic detector system is distributed or:
wherein the distributed acoustic detector system comprises a plurality of acoustic detectors spaced apart from each other and electrically separated from each other;
detecting at the plurality of acoustic detectors acoustic waves received from the microbubbles formed in the eye of the patient; and
generating detection signals by the plurality of acoustic detectors, the detection signals being indicative of an amount of therapeutic radiation exposure of the eye of the patient.

Sodal teaches a distributed acoustic detector system (fig. 1):
wherein the distributed acoustic detector system comprises a plurality of acoustic detectors (H1-H8) spaced apart from each other (fig. 1 - each detector H1-H8 is spaced apart from the other as depicted) and electrically separated from each other (because each of the acoustic detectors are separated by at least portions of the frame structure rather than being attached directly to one another, they are considered to be electrically separated because each is associated with a unique sensor as disclosed in ¶ 27);
detecting at the plurality of acoustic detectors acoustic waves received (¶ 28); and
generating detection signals by the plurality of acoustic detectors (¶ 41).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heuttman such that the device of Heuttman utilizes a distributed acoustic system because a plurality of acoustic detectors can be used to gather positional data as suggested in ¶ 41 of Sodal and hence could be used to more accurately determine the position to the intended target in the device of Huettmann because only a certain portion of the eyeball interior cells are desired to be targeted as noted in, e.g. Huettmann col. 3, lines 28-31, and therefore the inclusion of such a distributed acoustic system would provide better targeting.

As to claim 29: Huettman as modified by Sodal teaches the method of claim 22, futher comprising:
determining an exposure level of the eye of the patient to the therapeutic radiation based at least in part on one or more detection signals generated by one or more of the plurality of acoustic detectors (Heuttman col. 4, lines 5-18; the user-specific manner that the processor sets the optimized signal and output to is considered to be a determined exposure level); and
terminating exposure of the eye of the patient to the therapeutic radiation emitted by the therapeutic radiation source in response to the exposure level of the eye of the patient to the therapeutic radiation reaching a threshold exposure level (Huettman col. 2, lines 49-61 regarding the energy threshold utilized; when this energy is reached, it is the highest energy utilized to irradiate the RPE cells without risking accidental damage to other portions of the eye).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huettman US Pat 6,671,043 B1 (hereafter Huettman), prior art of record as indicated in the IDS filed 25 April 2020, in view of Sodal US PG-PUB 2010/0061187 A1 (hereafter Sodal), prior art of record as indicated in the IDS filed 25 April 2020 as applied to claim 1 above, and further in view of Komiyama et al. US PG-PUB 2019/0090734 A1 (hereafter Komiyama).
As to claim 5: Heuttman as modified by Sodal teaches all of the limitations of the claimed invention as described above regarding claim 1, including acoustic detectors (H1-H8 of Sodal), but does not explicitly teach that:
each of the acoustic detectors comprises a piezoelectric transducer.
Komiyama teaches that acoustic detectors may comprise piezoelectric transducers (¶ 22 and 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Heuttman as modified by Sodal by utilizing piezoelectric transducers in the acoustic detectors thereof because piezoelectric transducers are suitable for detecting sound waves reflected from eyeballs of subjects because they convert a received sound wave into an electrical signal, as suggested by Komiyama ¶ 22 and thus allows for a wide variety of signal processing and measurement techniques to be utilized for measurement purposes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huettman US Pat 6,671,043 B1 (hereafter Huettman), prior art of record as indicated in the IDS filed 25 April 2020, in view of Sodal US PG-PUB 2010/0061187 A1 (hereafter Sodal), prior art of record as indicated in the IDS filed 25 April 2020 as applied to claim 1 above, and further in view of Nakata US PG-PUB 2012/0212800 A1 (hereafter Nakata).
As to claim 12: Heuttman as modified by Sodal teaches all of the limitations of the claimed invention as described above regarding claim 1, including a distributed acoustic detector system, but does not explicitly teach:
further comprising at least one frequency detector that includes at least one of:
a heterodyne frequency modulation (FM) receiver; or
a digital electronic circuit that includes at least one of:
a field programmable gate array (FPGA);
a digital signal processor (DSP); or
an application specific integrated circuit (ASIC).

Nakata teaches that frequency detectors (1901; fig. 20) may include:
a digital electronic circuit (¶ 223 regarding the circuitry disclosed) that includes at least one of a field programmable gate array (FPGA) (¶ 223).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Heuttman as modified by Sodal such that there is a frequency detector with a digital electronic circuit that includes at least an FPGA because such a structure is commonly use in coherent-detection optical receivers such as suggested by ¶ 222 of Nakata and therefore could be applied to the device of Heuttman in order to detect frequency differences in the optical signals utilized therein if used with an interfering signal such as noted in Nakata ¶ 224.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huettman US Pat 6,671,043 B1 (hereafter Huettman), prior art of record as indicated in the IDS filed 25 April 2020, in view of Sodal US PG-PUB 2010/0061187 A1 (hereafter Sodal), prior art of record as indicated in the IDS filed 25 April 2020 and Homer US PG-PUB 2013/0289450 A1 (hereafter Homer), prior art of record as indicated in the IDS filed 25 April 2020.
As to claim 19: Heuttman discloses a laser-based ophthalmological surgical system (fig. 1 and see col. 2 lines 18-48) comprising:
a therapeutic radiation source (7; see fig. 1 and col. 3, lines 30-31);
an acoustic detector system (fig. 1 and see col. 3, lines 37-40 as well as col. 5, lines 5-16 which notes that acoustic signals are measured in the disclosed invention); and
wherein the acoustic detector system comprises:
a frame structure (the exterior of 12; fig. 1 and see col. 3, lines 43-46) configured to be retained in the laser-based ophthalmological surgical system proximate to the eye of the patient during therapeutic treatment of the eye of the patient with the laser-based ophthalmological surgical system (fig. 1 and see col. 3, lines 38-47).

Sodal teaches a distributed acoustic detector system (fig. 1) including:
a plurality of acoustic detectors (H1-H8) coupled to a frame structure (¶ 27 regarding the frame to which the hydrophone acoustic detectors are attached) at a plurality of spaced apart locations from each other (fig. 1 - each detector H1-H8 is spaced apart from the other as depicted) and each acoustic detector being electrically separated from each other acoustic detector (because each of the acoustic detectors are separated by at least portions of the frame structure rather than being attached directly to one another, they are considered to be electrically separated because each is associated with a unique sensor as disclosed in ¶ 27).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heuttman such that the device of Heuttman utilizes a distributed acoustic system with a plurality of acoustic detectors coupled to a frame structure because a plurality of acoustic detectors can be used to gather positional data as suggested in ¶ 41 of Sodal and hence could be used to more accurately determine the position to the intended target in the device of Huettman because only a certain portion of the eyeball interior cells are desired to be targeted as noted in, e.g. Huettman col. 3, lines 28-31, and therefore the inclusion of such a distributed acoustic system would provide better targeting.

Heutmann as modified by Sodal does not explicitly teach a head fixation assembly configured to position and retain a head of a patient with an eye of the patient aligned to the distributed acoustic detector system and aligned to receive therapeutic radiation emitted by the therapeutic radiation source.
Homer teaches a head fixation assembly configured to position and retain a head of a patient with an eye of the patient aligned to receive therapeutic radiation emitted by a therapeutic radiation source (¶ 38 regarding the Mayfield Horseshoe Headrest utilized while a patient has therapeutic radiation administered to an eye as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Heutman such that the device disclosed therein utilizes a head fixation assembly configured to position and retain a head of a patient because a patient will then be less likely to move and potentially interrupt proper administering of therapeutic radiation which could cause damage to the patient or require positioning the patient one or more times.

As to claim 20: Huettman as modified by Sodal and Homer teaches the laser-based ophthalmological surgical system of claim 19, wherein the frame structure (the exterior of 12 of Huettman) includes a contact lens through which the therapeutic radiation is emitted into the eye of the patient (Huettman col. 3, lines 38-47 regarding the interior portion of the frame structure that contains an eye).

As to claim 21: Huettman as modified by Sodal and Homer teaches the laser-based ophthalmological surgical system of claim 19, further comprising a processor (3 of Heuttman; col. 3, lines 31-33) communicatively coupled to the distributed acoustic detector system (fig. 1 of Huetmann) and configured to:
determine an exposure level of the eye of the patient to the therapeutic radiation based at least in part on one or more detection signals generated by one or more of the plurality of acoustic detectors (Heuttman col. 4, lines 5-18; the user-specific manner that the processor sets the optimized signal and output to is considered to be a determined exposure level); and
terminate exposure of the eye of the patient to the therapeutic radiation emitted by the therapeutic radiation source in response to the exposure level of the eye of the patient to the therapeutic radiation reaching a threshold exposure level (Huettman col. 2, lines 49-61 regarding the energy threshold utilized; when this energy is reached, it is the highest energy utilized to irradiate the RPE cells without risking accidental damage to other portions of the eye).

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Lin US RE46,493 E discloses a method of scanning a laser beam across a set of cells and appears pertinent to Applicant’s disclosure.

Allowable Subject Matter
Claims 4, 7, 9-11, 14, 16, and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 4: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of the frame structure including acoustic detectors that spaced apart from each other along the circular perimeter at substantially equal intervals, when considered in combination with the other limitations as recited in the instant claim and in view of the limitations of parent claim 1.

As to claim 7: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a processor used to analyze a plurality of detection signals generated by a plurality of acoustic detectors that are each representative of a detected acoustic wave to determine a particular location within the eye at which a microbubble formed and burst (emphasis added) and based on a time different of arrival of the detected acoustic wave, when considered in combination with the other limitations recited in the instant claim and in view of the limitations of parent claim 1.

As to claim 9: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a plurality of acoustic detectors that is configured to detect echo acoustic waves of reflections of the interrogation acoustic waves from microbubbles formed on melanosomes of retinal pigment epithelial (RPE) cells of the eye of the patient, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 1.

As to claim 10: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of at least one acoustic signal generator coupled to the frame structure and a processor communicatively coupled to the plurality of acoustic detectors and configured to analyze a plurality of detection signals that are each representative of a detected echo acoustic wave to determine a particular location within the eye of the patient at which a microbubble formed based on a time of arrival of the detected acoustic wave at the plurality of acoustic detectors, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 1.

As to claim 11: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of at least one acoustic signal generator coupled to the frame structure, at least one frequency detector communicatively coupled to the plurality of acoustic detectors , and a processor communicatively coupled to the at least one frequency detector and configured to determine at least one time at which microbubbles form or burst based on frequencies of the detected echo acoustic waves as a function of time, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 1.

As to claim 14: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of at least one frequency detector that includes a digital electronic circuit that is configured to determine the frequencies of detected echo acoustic waves over time by applying a Fourier transform to digitized detection signals generated by the plurality of acoustic detectors, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 1.
In particular, although it is known from the prior art to utilize a Fourier transform to digitize detection signals (see, for instance Lynch et al. US PG-PUB 2008/0242997 A1 with regard to ¶ 40), there does not appear to be a teaching, suggestion, or motivating reason to further modify the device of Heuttman to include both a frequency detector that includes a digital electronic circuit and further wherein said digital electronic circuit is configured to determine frequencies of detected echo acoustic waves over time when considered in combination with the limitations recited in parent claim 1.

As to claim 16: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a plurality of acoustic signal generators configured to generate and emit acoustic waves into the eye of a patient and wherein the plurality of acoustic signal generators are controlled to generate and emit interrogation acoustic waves that constructively combine, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 1.

As to claim 24: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of analyzing the detection signals to determine a particular location within the eye of the patient at which a microbubble formed and burst based on a time difference of arrival of the detected acoustic wave at the plurality of acoustic detectors, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 21.

As to claim 25: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of controlling the distributed acoustic detector system to emit interrogation acoustic waves form at least one acoustic signal generator into the eye of the patient, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 21.

As to claim 26: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of emitting interrogation acoustic waves from at least one acoustic signal generator into the eye of the patient and determining a particular location within the eye of the patient at which a microbubble formed and burst based on a time difference of arrival of the detected echo acoustic wave at the plurality of acoustic detectors, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 21.

As to claim 27: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of emitting interrogation acoustic waves from at least one acoustic signal generator and determining at least one time at which the microbubbles form or burst based on frequencies of the detected echo acoustic waves as a function of time, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 21.

As to claim 28: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of determining frequencies of detected echo acoustic waves by performing a Fourier transform of each of the digitized detection signals, wherein the echo acoustic waves are from reflections of interrogation acoustic waves from the microbubbles, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856